Citation Nr: 0718914	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1989 to January 1992.

This matter initially comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In April 2004, the Board Remanded the claim.

At the time of the April 2004 Remand, there were two issues 
on appeal.  In addition to the claim addressed in the title 
page of this decision, the veteran also sought an effective 
date prior to May 8, 2000, for a 10 percent evaluation for 
gastritis.  In a November 2005 rating decision, the RO 
granted an effective date of April 5, 2000 for the 10 percent 
evaluation for gastritis.  The veteran has no disagreed with 
the assignment of that effective date for the grant of the 
increased evaluation to 10 percent, and that claim is no 
longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2002, the veteran appeared at a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
In a May 2007 letter, the Board notified the veteran of this 
situation and afforded her the opportunity to request another 
hearing before a different Veterans Law Judge.  In a response 
received by the Board in June 2007, the veteran indicated 
that she wanted to attend another hearing before the Board at 
the RO before a Veterans Law Judge.  Therefore, the veteran 
must be provided an opportunity to present testimony at a 
Travel Board hearing at the RO before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO.  All 
correspondence and any hearing transcripts 
regarding this hearing should be associated 
with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




